DETAILED ACTION
This office action is in response to communications filed on March 12, 2019 in which claims 1-20 are considered below.

Allowable Subject Matter 

1.      	Calims 1-20 are allowable.
2.	The following is a statement of reasons for the indication of allowable subject matter: The primary reason for allowance of claims 1 and 11 in the instant application is because the prior arts of record fails to teach the overall combination as claimed. Claim 1 recites “generating a temperature-independent position control signal for the variable geometry mechanism based on a power-to-speed ratio, the power-to-speed ratio obtained by dividing the output power by the speed and outputting the position control signal to a controller of the engine to control the variable geometry mechanism". . Claim 11 recites “generating a temperature-independent position control signal for the variable geometry mechanism based on a power-to-speed ratio, the power-to-speed ratio obtained by dividing the output power by the speed and outputting the position control signal to a controller of the engine to control the variable geometry mechanism.” The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM ALHARBI whose telephone number is 313-446-6621.  The examiner can normally be reached on Monday - Friday from 9:00 AM to 5:30PM EST. If attempts to reach the examiner by 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM M ALHARBI/Primary Examiner, Art Unit 3663